        Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 1 of 9




           Chronological Compilation of Emails with the Westchester County Jail
                                regarding Laptops et. al.

 1) From Bruce Koffsky to Warden Delgrosso and Captain Smith


 Letter from Bruce Koffsky dated March 12, 2021

 Re: Nachman Helbrans        Inmate No. 254427

 Dear Wardens Vollmer and Delgrosso-
This office represents Nachman Helbrans, Inmate No. 254427, who is presently detained at the
Westchester County Correctional Center. Mr. Helbrans has a federal criminal matter which is
pending in the White Plains federal court and his matter is scheduled for trial sometime after the
summer. As Mr. Helbrans has decided to act as his own lawyer in that matter, this office
requested that the court (U.S.D.J. Nelson Roman) issue an order allowing Mr. Helbrans to have
access to a laptop computer and all necessary peripherals so that Mr. Helbrans can review his
discovery, conduct appropriate research and review and draft his legal pleadings. On March 5,
2021, Judge Roman issued an order allowing me to purchase a laptop and provide it to Mr.
Helbrans — subject of course to the approval of your facility and subject to any and all rules and
regulations that would apply in this situation. I have attached a copy of the Judge's order to this
letter for your review.
Once you have had an opportunity to review the Court's order, please contact me so that we can
discuss how we should proceed in selecting the appropriate laptop and getting it to Mr. Helbrans.
I look forward to your anticipated cooperation.

From Francis Delgrosso
To Bruce Koffsky
March 26, 2021 7:23 pm

Mr. Koffsky,

Sorry for the late response, there has been an ongoing discussion as to the specs of the PC in
question since this is the first time this is being allowed at the Westchester DOC. As of right now
the PC must have no WiFi card installed and no Bluetooth capabilities. The Bios must be locked
and pagsword protected by the ASUA's Office and all input ports such as USB, HDMI etc....
must be disabled. There may be other restrictions upon physical inspection here at WCDOC.
Respectfully,
Captain Christopher S. Smith
Technical Services Unit


From: bruce@koffskyfelsen.com [mailto:bruce@koffskyfelsen.com]
Sent: Monday, March 29, 2021 2:42 PM
To: Delgrosso, Francis
Cc: 'Samuel (USANYS; iames.ligtenberg@usdoi.gov; Jamie.Bagliebterausdoi.gov;
         Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 2 of 9




schaffer 1 law@gmail.com ; 'Susanne Brody'
Subject: Nachman Helbrans Inmate No. 254427


Warden Delgrosso-

I am counsel .to Mr. Nachman Helbrans, Inmate No. 254427, who is currently an inmate at the
Westchester Correctional Facility and I write in follow up to my letter to you dated March 12,
2021 regarding United States District Judge Nelson Roman's Order authorizing your facility to
permit Mr. Helbrans to have access to a laptop so that he can act as his own lawyer in his current
criminal matter. I have attached a copy of my prior letter and Judge Roman's Order for your
review. Please let me know what I can do to assist you in having Judge Roman's Order carried
out. I will happily assist in purchasing a computer and all necessary peripherals that both
satisfies the requirements of your institution, does not to jeopardize the safety and security of
both inmates and staff but at the same time, permits Mr. Helbrans to review his discovery,
conduct appropriate research and draft his legal proceedings.

I am copying counsel for the government on this email so that they might also be of assistance in
getting Mr. Helbrans a laptop that does not run afoul of the institution's rules and regulations.

I look forward to your reply.
Regards.
Bruce Koffsky


From Bruce Koffsky to Warden Delgrosso
3/29/2021, 3:04 pm
Warden Delgrosso-

I am not making any demands, I never have and I never will. I am simply trying to get a laptop
into the hands of my client, Nachman Helbrans. If the facility doesn't allow internet access, then
the facility doesn't allow internet access and Mr. Helbrans will have to work around that such as
requesting that I do his online research for him. Please understand that English is not Mr.
Helbrans' first (or even second) language and he believes that he will be better served by being
able to type legal documents, use a translating programs to translate Yiddish/Hebrew into
English. and conducting research. My first goal (one I hope that you share) is to get a laptop into
Mr. Helbrans' hands that does the above without violating your rules and regulations.

Please let me know your thoughts on how we can make that happen.

Bruce Koffsky
Bruce D. Koffsky, Esq.
Koffsky & Felsen, LLC

From: Delgrosso, Francis <find0@westchestergov.com>
Sent: Monday, March 29, 2021 3:21 PM

                                                 2
        Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 3 of 9




To: bruce@koffskyfelsen.com
Cc: 'Samuel (USANYS' <Samuel.AdelsbergAusdoj.gov>; james.ligtenbergausdoj.gov;
Subject: RE: Nachman Helbrans Inmate No. 254427

I have been in contact with attorney Susan Wolfe regarding this matter. We left off last week
with her insisting the defendants needed internet and email access which I told her was a non
starter at our facility and referred her back to the AUSA and US Marshall Service. I have since
not heard back but our policy of not allowing inmates any access to the internet stands. If these
conditions are in fact required the Marshalls will have to move the defendants to another facility.

From: Delgrosso, Francis <find0@westchestergov.com>
Sent: Monday, March 29, 2021 4:01 PM
To: Bruce Koffsky <bkoffsky@snet.net>; bruce@koffskyfelsen.com
Cc: 'Samuel (USANYS' <Samuel.Adelsberg@usdoj.gov>; james.ligtenberg@,usdoj.gov;
Jamie.Bagliebter(&usdoj.gov; schafferl law@gmail.com; 'Susanne Brody'
<Susanne Brody@fd.org>; Smith, Christopher (DOC Tech Services)
<css0@westchestergov.com>
Subject: RE: Nachman Helbrans Inmate No. 254427

A laptop will not be an issue. That can be sent to the AUSA's office who then can vet it send it
to us as is regular practice for Federal Discovery.. The only conditions other than no internet
access is no thumb drives. We allow either remote hard drives or discs. In this case I would
assume the information would be directly downloaded into the laptop itself anyway. I am
copying my IT Captain (Smith) onto this email he will reply with any other potential
considerations on our end.


From: Bruce Koffsky <bkoffskv@snet.net>
Sent: Tuesday, March 30, 2021 10:09 AM
To: 'Smith, Christopher (DOC Tech Services)' <css0(&,westchestergov.com>
Cc: 'schafferllaw@gmail.com' <schafferllaw@gmail.com>; 'Susanne Brody'
<Susanne Brody@fd.org>; 'Samuel (USANYS' <Samuel.Adelsberg@usdoj.gov>;
james.ligtenberg@usdoj.gov' <iames.ligtenbera@usdoi.gov>; 'Jamie.Bagliebter@usdoj.gov'
<Jamie.Bagliebter@usdoj.gov>
Subject: FW: Nachman Helbrans Inmate No. 254427

Captain Smith-

I am following up on Warden Delgrosso's email of yesterday. I would like to move forward and
purchase a laptop for use by Mr. Nachman Helbrans, Inmate No. 254427. The laptop would
need to be loaded with word processing software, a Yiddish to English translation program and
the ability to attach to a hard drive or peripheral so that Mr. Helbrans can review discovery and
conduct research from drives that are loaded outside the facility. And of course, he will need to
be able to print.



                                                3
        Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 4 of 9



Can you let me know what, if any, requirements that you and the facility have so that I can put in
an order as soon a practical. I will probably order the laptop directly from Dell and have it
shipped to the government so that they can be the ones who forward it to you have their IT
Department gives it a "once-over."

Regards.
Bruce Koffsky
Bruce D. Koffsky, Esq.
Koffsky & Felsen, LLC
1150 Bedford Street
Stamford, Connecticut 06905

From: Bruce Koffsky [mailto:bkoffskvAsnet.net]
Sent: Wednesday, April 07, 2021 09:24
To: Smith, Christopher (DOC Tech Services)
Cc: schafferl law@gmail.com; 'Susanne Brody; 'Samuel (USANYS;
james.ligtenberg@usdoj.gov; Jamie.Bagliebteramsdoi.gov; 'Susan Wolfe; Delgrosso, Francis
Subject: RE: Nachman Helbrans Inmate No. 254427

Captain Smith-

It's been a week since my last email to you. Would you kindly get back to me about my
providing a laptop to inmate Nachman Helbrans. I would like to know if there are any particular
specs that I need to be mindful of when I put in the order. My intent is to order a laptop from
Dell and have it shipped directly to the Assistant United States Attorney who is in charge of the
inmate's prosecution so that laptop can be loaded with software and discovery and then provided
by the government directly to your institution. The sooner I get any required information from
you, the sooner I can begin the process.

Thank you for your anticipated cooperation.

Bruce Koffsky


 From: Smith, Christopher (DOC Tech Services) <cssOawestchestergov.com>
Sent: Wednesday, April 7, 2021 2:30 PM
To: Bruce Koffsky <bkoffsky(&,snet.net>
Cc: schafferl law@gmail.com; 'Susanne Brody' <Susanne Brody@fd.org>; 'Samuel (USANYS'
<Samuel.Adelsbergna             james.ligtenbergAusdoj.gov; Jamie.Bagliebter(4usdoj.gov;
'Susan Wolfe' <scwolfe@scwolfelaw.com>; Delgrosso, Francis <fmd0@westchestergov.com>
Subject: RE: Nachman Helbrans Inmate No. 254427



2) Susan Wolfe Email Exchanges


                                               4
         Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 5 of 9




 From: Susan Wolfe [mailto:scwolfe@scwolfelaw.com]
 Sent: Monday, March 22, 2021 4:15 PM
 To: Delgrosso, Francis
 Subject: USA v. Helbrans

 Hi Warden Delgrosso,
 I know that Bruce Koffsy has already reached out to you and that you are actually going through
 this process in another case, so, luckily, we don't have to start from scratch.
 The first three issues, information about which would help us move things forward, are: 1) are
 there any specifications for a laptop that the ones we purchase MUST have, from your
 perspective, or CANNOT have? 2) will the defendants be able to have email, either on the laptop
 or a tablet? 3) what arrangements will have to be made for internet access?
  Please let me know,
 Thanks,
 Susan


From: Delgrosso, Francis <fmd0awestchestergov.com>
Sent: Monday, March 22, 2021 4:19 PM
To: Susan Wolfe <scwolfeAscwolfelaw.com>
Cc: Smith, Christopher (DOC Tech Services) <css0@westchestergov.com>
Subject: RE: USA v. Helbrans

I can say absolutely not on the email. Nor will they be allowed internet access. The devices will
have to be preloaded. I received a letter from Attorney Joe Vita on this matter as well. I am
going to loop in my IT Captain(Smith) on this thread who will reply with specifics on the
devices. They will also require an inspection by him upon arrival before going into service.

From: Susan Wolfe [mailto:scwolfeAscwolfelaw.com]
Sent: Tuesday, March 23, 2021 7:23 PM
To: Delgrosso, Francis
Subject: USA v. Helbrans

Dear Warden Delgrosso,

I respect your answer regarding providing the defendants (mine is Mordechai Malka) internet
and email access. My question is whether there is any set of accommodations that can be made,
presumably with the Marshal's Service participation, that could make such access
possible. Since the defendant's are pro se, their need for a way to communicate and investigate
is heightened and atypical. Without email, they must rely on the mail to send papers, often time-
sensitive, to counsel for filing in court. I've attached a recent case where a pro se federal
defendant housed in a County Jail in Tennessee was provided with internet access and email. If
the problem is a matter of security, I am sure there are measures that can be taken to satisfy your
concerns. If it is a matter of infrastructure, we would like the opportunity make a proposal to
overcome whatever the issues are.

                                                5
         Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 6 of 9



My client has asked me to contact you before contacting the Marshal's or the court because he
feels certain the Westchester County has the interests of its inmates at heart and that you will
work with us if you can.
Please let me know if further discussion on this topic might be fruitful.
Thank you
Susan Wolfe


From Francis Delgrosso
To Susan Wolfe
March 26, 2021 3:43 pm

Unfortunately we must remain at a hard no on any form of internet access. The Marshalls may
have to consider moving these defendants to another facility if these accommodations are
deemed mandatory.


From Susan Wolfe
To Warden Delgrosso
March 31, 2021, 7:58

Dear Warden DelGrosso and Captain Smith,

We are ready to order laptops for our clients. I want to make sure — although I can't think of
anything — that there is no type or feature of a laptop that would not be allowed by the jail. So
please let me know as soon as you can. Once we have laptops, we will give you a list of the
programs that will be loaded onto them and the equipment that will be needed to use them.
Thank you,
Susan Wolfe


From: Susan Wolfe [mailto:scwolfe@scwolfelaw.com]
Sent: Tuesday, April 06, 2021 8:18 PM
To: Delgrosso, Francis
Subject: RE: USA v. Helbrans

Dear Warden Delgrosso and Captain Smith,

I understand that you do not have any particular requirements regarding laptops, except no
thumbdrives. Do you have any problem with a wireless printer/scanner/copier combo, or do you
require a hardwire connection?
I also understand that the laptops will have to come from the United States Attorneys
Office. There are somewhat voluminous defense investigation materials that we need to provide
to the defendants, but cannot load them onto a laptop that will be provided to the
government. As an alternative, can we send the defendants a disc or a hard drive with these
materials?

                                                 6
         Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 7 of 9




 Thanks,
 Susan Wolfe

 From: Smith, Christopher (DOC Tech Services) <cssOwestchestergov.com>
 Sent: Wednesday, April 7, 2021 2:39 PM
 To: Susan Wolfe <scwolfe@scwolfelaw.com>
 Cc: DelgrosSo, Francis <fmd0@westchestergov.com>
 Subject: RE: USA v. Helbrans

 Ms. Wolfe

In response to your request for a printer. No printers will be allowed other than what is
commonly available to all detainee's. we will not be accepting any discs or hard drives. All
material must be loaded on the PC.
Respectfully,
Captain Christopher S. Smith
Technical Services Unit
Westchester County Dept. of Correction
P.O. Box 389 Valhalla, New York 10595
css0@westchestergov.com

From: Susan Wolfe [mailto:scwolfe@sewolfelaw.com]
Sent: Wednesday, April 07, 2021 14:55
To: Smith, Christopher (DOC Tech Services)
Subject: RE: USA v. Helbrans

Thanks for your quick response. I am not very sophisticated computer-user, so maybe this is a
silly question, but will there be a way to connect the laptops to the inmates' printer in order to
print from the laptops (without using a flashrive)?
Thanks
Susan Wolfe


From Smith, Christopher (DOC Tech Services)
On Apr 7, 2021, at 4:56 PM,
<css0@westchestergov.com> wrote:

Ms. Wolfe

There is no reason for printing anything off the laptop. The printers for detainees are for printing
case law and other legal reference material.
Respectfully,
Captain Christopher S. Smith
Technical Services Unit




                                                 7
        Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 8 of 9



From Susan Wolfe, 4/7, 5:16

Right, that's for inmates who are represented by attorneys. These defendants are representing
themselves. The lawyers are "standby counsel," available to provide advice and do things they
can't do (eg email you). They will draft their own motions and other documents and send them
by mail to the court and to the lawyers to file electronically. Without email or a printer, there is
no way to get motions and letters out of the laptop and to the court.
That's the dilemma.
Please let me know if there are any other options.
Thanks
Susan Wolfe




                                                 8
                 Case 7:19-cr-00497-NSR Document 235-3 Filed 05/07/21 Page 9 of 9


Susan Wolfe

From:                              Delgrosso, Francis <fmd0@westchestergov.com >
Sent:                              Wednesday, March 24, 2021 9:59 AM
To:                                Susan Wolfe
Subject                            RE: USA v. Helbrans



Unfortunately we must remain at a hard no on any form of Internet access. The Marshalls may have to consider moving
these defendants to another facility if these accommodations are deemed mandatory.


From: Susan Wolfe [mailto:scwolfe@scwolfelaw.com]
Sent: Tuesday, March 23, 2021 7:23 PM
To: Delgrosso, Francis
Subject: USA v. Helbrans

Dear Warden Delgrosso,

I respect your answer regarding providing the defendants (mine is Mordechai Malka) Internet and email access. My
question is whether there is any set of accommodations that can be made, presumably with the Marshal's Service
participation, that could make such access possible. Since the defendant's are pro se, their need for a way to
communicate and investigate is heightened and atypical. Without email, they must rely on the mail to send papers,
often time-sensitive, to counsel for filing in court. I've attached a recent case where a pro se federal defendant housed
in a County Jail in Tennessee was provided with internet access and email. If the problem is a matter of security, I am
sure there are measures that can be taken to satisfy your concerns. If it is a matter of infrastructure, we would like the
opportunity make a proposal to overcome whatever the issues are.
My client has asked me to contact you before contacting the Marshal's or the court because he feels certain the
Westchester County has the interests of its inmates at heart and that you will work with us if you can.
Please let me know if further discussion on this topic might be fruitful.
Thank you
Susan Wolfe

Susan C. Wolfe Law Office of Susan C. Wolfe
1700 Broadway 41m Floor I New York, New York 10019
Phone: 917-209-0441 I Email: scwolfeescwolfelaw.com



This message and any attachments may contain confidential or privileged information and are only for the use
of the intended recipient of this message. If you are not the intended recipient, please notify the sender by return
email, and delete or destroy this and all copies of this message and all attachments. Any unauthorized
disclosure, use, distribution, or reproduction of this message or any attachments is prohibited and may be
unlawful.




                                                            1
